SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)September 26, 2007 SOMERSET HILLS BANCORP (Exact name of registrant as specified in its charter) New Jersey 000-50055 22-3768777 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No 155 Morristown Road Bernardsville, New Jersey 07924 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(908) 221-0100 Item 5.02. Departure of Directors or Certain Officers, Election of Directors; Appointment of Certain Officers; Compensation Arrangements of Certain Officers. (e)On September 26, 2007, the Board of Directors (the “Board”) of Somerset Hills Bancorp (the “Company”) and Somerset Hills Bank (the “Bank”) approved amendments to the Employment Agreementsby andbetween the Company and Stewart E. McClure, Jr., President and Chief Executive Officer and by and between the Bank and Gerard Riker, Chief Financial Officer (collectively, the “Amendments”).The Amendments are administrative in nature and were made to ensure compliance with Section 409A of the Internal Revenue Code of 1986, as amended. Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Exhibit Number Description 99.1 Amendment Agreements by and between Somerset Hills Bancorp and Stuart E. McClure, Jr., and by and between Somerset Hills Bank and Gerard Riker. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Somerset Hills Bancorp, has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SOMERSET HILLS BANCORP (Registrant) Dated: October 2, 2007 By: /s/Gerard Riker GERARD RIKER Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX CURRENT REPORT ON FORM 8-K Exhibit Number Description Page 99.2 Amendment Agreements by and between Somerset Hills Bancorp and Stuart E. McClure, Jr., and by and between Somerset Hills Bank and Gerard Riker. 5 - 8 4
